Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145563                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  CARNELL McCREARY,                                                                                                   Justices
           Plaintiff-Appellant,
  v                                                                 SC: 145563
                                                                    COA: 307837
                                                                    Manistee CC: 11-014197-AH;
                                                                                 11-014208-AH
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 9, 2012 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2012                   _________________________________________
           p1113                                                               Clerk